Exhibit 10.1

As of September 24, 2013

   

Margaret A. Mulcahy

David H. Craig

Bank of America, N.A.

225 Franklin Street, 2nd Floor

Boston, MA  02110

   

Re:Credit Agreement dated as of September 4, 2012 among Walker & Dunlop, Inc. as
Borrower (the “Company”), certain affiliates of the Company as Guarantors, Bank
of America, N.A., as Administrative Agent and Collateral Agent, and the Lenders
party thereto (as amended, the “Credit Agreement”)

   

Dear Ms. Mulcahy and Mr. Craig:

   

As you are aware, the Company has formed W&D Interim Lender III, Inc., a
Delaware corporation “W&D Interim Lender III”) as a direct Subsidiary1 of the
Company.   Pursuant to that certain Third Amendment to Warehousing Credit and
Security Agreement dated as of September 24, 2013 (the “Third Amendment”), W&D
Interim Lender III has been added as a “Borrower”, jointly and severally with
W&D Interim Lender II, pursuant to the W&D Interim Lender II Bridge Loan
Agreement (the “Specified Amended Transaction”).  

   

In connection with the foregoing, the Company hereby requests the consent of
Administrative Agent and Lenders for the Company to consummate the Specified
Amended Transaction and to confirm the waivers and acknowledgments set forth
below.

   

In addition, the Company hereby requests that Administrative Agent and Lenders
amend, by the terms of this letter, the Company’s financial covenant set forth
in Section 7.14(h) of the Credit Agreement, as further detailed below (the
“Specified Financial Covenant Amendment”).

   

In connection with the foregoing requests, and knowing and intending that the
Agents and the Lenders will rely thereon, the Company hereby represents and
warrants to the Agents and the Lenders, and hereby further acknowledges and
agrees, as follows:

   

1.

All of the statements made in this letter are true and correct in all material
respects.  The Company has not knowingly failed to disclose to the
Administrative Agent any information known to it concerning the Specified
Amended Transaction which in its good faith judgment would be material to the
Lenders in considering the within request for consent and waiver.

 

2.

Notwithstanding any provision of Section 7.02 (Investments) or Section 7.04
(Fundamental Changes) of the Credit Agreement to the contrary, Administrative
Agent and Lenders expressly (x) consent to the terms and conditions of the
Specified Amended Transaction and (y) waive any provision of said Section 7.02
or Section 7.04 which would restrict or otherwise limit the consummation of the
Specified Amended Transaction.

 

3.

Administrative Agent and Lenders expressly acknowledge and agree that W&D
Interim Lender III shall constitute an “Excluded Subsidiary” (as such quoted
term is defined and otherwise described in the Guarantee and Collateral
Agreement).

 

4.

Administrative Agent, Lenders, and Borrower expressly acknowledge and agree that
each reference in the Credit Agreement and the other Loan Documents to “W&D
Interim Lender II” shall also mean

   

1  Each capitalized term, unless otherwise defined herein, shall have the
meaning set forth in the Credit Agreement.





--------------------------------------------------------------------------------

and refer to W&D Interim Lender III (including, without limitation, with respect
to the provisions of Section 7.01 (Liens; Negative Pledges)of the Credit
Agreement), as may be applicable and as the context may require, after giving
effect to the execution and delivery of the Third Amendment and the consummation
of the Specified Amended Transaction.

 

5.

Administrative Agent, Lenders, and Borrower expressly acknowledge and agree
that, without otherwise modifying, limiting, or waiving the provisions of
Section 7.14 (Financial Covenants) of the Credit Agreement, Section 7.14(h) of
the Credit Agreement, as presently appearing therein, shall stricken in the
entirety and replaced with the following (constituting the Specified Financial
Covenant Amendment hereunder):

(h)(i) Permit the ratio of Adjusted Funded Debt to Four-Quarter EBITDA at any
time to be greater than 4.0 to 1.0, to be tested on the last day of each of the
Fiscal Quarters ending on September 30, 2012, December 31, 2012, March 31,
2013, June 30, 2013, and September 30, 2013; (ii) and Permit the ratio of
Adjusted Funded Debt to Four-Quarter EBITDA at any time to be greater than 3.5
to 1.0, to be tested on the last day of (x) the Fiscal Quarter ending
December 31, 2013 and (y) of each Fiscal Quarter thereafter.

 

6.

The Company acknowledges that the foregoing is a one-time consent and waiver
with respect to W&D Interim Lender III, limited solely to the specific consent
and waiver requested in connection with the Specified Amended Transaction, that
the Loan Parties and Subsidiaries thereof must remain in compliance with all
applicable financial and other covenants under the Credit Agreement and other
Loan Documents (as hereby amended in Paragraph 5 above with respect to the
Specified Amended Financial Covenant), and that, except for (x) the limited
consent and waiver provided herein with respect to the Specified Amended
Transaction and (y) the Specified Amended Financial Covenant, as and to the
extent expressly provided herein, the Credit Agreement and other Loan Documents
remain in full force and effect without modification.

 

7.

This letter constitutes a Loan Document.  

Please advise if you have any questions or comments, or require further
information.  If you do not, please sign below to confirm the Company’s
acknowledgment and agreement (on behalf of itself and the other Loan Parties) of
the provisions, terms and conditions of this letter.   

   

   

   

   

Sincerely,

   

WALKER & DUNLOP, INC.

/s/ Stephen P. Theobald

   

Stephen P. Theobald

Executive Vice President,

Chief Financial Officer and Treasurer

   

Cc:William M. Walker

Richard M. Lucas, Esq.

   







--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

   

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Lender

   

   

By: /s/ David H. Craig

Name:  David H. Craig

Title:  Senior Vice President

   

   

   

 

[Signature page to W&D consent and waiver letter for W&D Interim Lender III,
Inc. and specified Financial Covenant advance waiver]



--------------------------------------------------------------------------------